 C. S. MCCROSSAN, INCORPORATEDC. S. McCrossan, Incorporated and Thomas J.Haak. Case 18-CA-7339February 8, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSZIMMERMAN AND HUNTEROn August 25, 1982, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, C. S. McCros-san, Incorporated, Osseo, Minnesota, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.·Respondent asserts that its reinstatement of Haak to a position on an-other project is sufficient to meet the requirement of a full make-wholeremedy. Whether such reinstatement satisfies Respondent's obligationsunder our order is a matter appropriately left to compliance.Contrary to his colleagues, Chairman Miller would not leave to com-pliance the question of whether there has been adequate reinstatement.Rather, the Chairman finds merit in Respondent's contention that a rein-statement order is superfluous in the circumstances of this case. In sofinding, the Chairman relies specifically on the testimony of ChargingParty Hank that he was reinstated by Respondent at another jobsite andthat this arrangement was satisfactory to him, and that he preferred notto work under Supervisor Weiss at the 1-94 jobsite.DECISIONCLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard at Minneapolis, Minnesota, on July 6 and7, 1982, pursuant to a complaint issued on October 23,1981, alleging the layoff of Thomas J. Haak to be a vio-lation of Section 8(aX3) and (1) of the Act, and furtheralleging an independent violation of Section 8(aX1).Upon the entire record and my careful observations ofthe demeanor of all witnesses testifying before me, Imake the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe pleadings establish that C. S. McCrossan, Incor-porated, herein referred to as Respondent, is engaged inhighway and heavy building construction and meets boththe direct inflow and direct outflow standards of theBoard for the assertion of jurisdiction. Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONInternational Union of Operating Engineers, Local No.49, AFL-CIO, herein called the Union, is a labor organi-zation within the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Chronological DevelopmentAt all times material herein Respondent and the Unionhave been and are parties to a collective-bargainingagreement covering the wages, hours, and working con-ditions of certain of Respondent's employees, includingcrane operators. Thomas Haak is a crane operator. Thecontract provides for the assignment of employees asoilers on certain cranes.The assignment of oilers to machines had been the sub-ject of several complaints to the Union during the winterof 1980-81. In the early part of 1981, Respondent andthe Union had a meeting which resulted in an agreementthat the parties would cooperate in monitoring compli-ance with the contract with respect to the assignment ofoilers.On February 11, 1981,1 Haak reported to the Unionthat Respondent was not meeting a contractual provisionrequiring the assignment of oilers to certain cranes. Thefollowing day, the Union's business representative, AllanRoskop, came to the jobsite, which involved work onHighway 1-35 at Burnsville, Minnesota. Roskop toldDavid Weiss, Respondent's bridge superintendent, thathe must assign oilers to the machines. Weiss agreed to doso, and did. Roskop later returned to the project, andtold Weiss and Lloyd Parker, Respondent's contractmanager, that if he caught the crane operators workingwithout oilers he would summon them, referring to theemployees, before the Union's executive board. Parkertold Roskop that the oilers were not needed, and charac-terized their use as featherbedding. Roskop did not giveRespondent the identity of the complaining employee.Weiss transferred Haak to the Highway 1-94 jobsite innorth Minneapolis as a crane operator in late February.Weiss continued as Haak's supervisor on that job.On May 4, Haak again called the Union and advisedthat Respondent was operating without oilers on theHighway 1-94 job. Union Business Representative Dar-' All dates are 1981 unless otherwise indicated.266 NLRB No. 28115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrell Neilsen came to the site on May 5 about 9 or 9:30a.m. Neilsen talked to crane operator Stan Andersonwho told him he had operated without an oiler the pre-vious day. Neilsen told Stan Anderson that the contractsaid no operator could operate the machine without anoiler present. When Neilsen arrived, Greg Anderson,Stan's son, was working as an oiler for his father.While Neilsen was talking to the Andersons, eitherStan or Greg said he knew it was Haak who had calledthe Union because Haak had said he was going to. Weissjoined the group during the conversation, but Neilsencredibly testified that Weiss was not present when Haakwas mentioned as the Union's informant. Neilsen did nottell Weiss who had called.Neilsen told Weiss that every machine had to have anoiler. Weiss agreed to hire oilers, and placed an orderwith the Union's hiring hall for two who were sent out.About 3:15 p.m. on May 5, Weiss laid Haak off. Weisstestified that he told Haak there were too many menworking and he had to cut down. According to Haak,Weiss told him he was as good an operator as he had,but he had to cut some place. By either version, Weisswas conveying a lack of work as the reason. Haak'swork performance is not in issue.Weiss testified that the only reason he laid Haak offwas the fact that Respondent had too many employees,and he had to choose a crane operator to lay off. He ex-plained that the work was winding down, and he had de-termined before May 1 who would be members of hisbasic crew to complete the work. Haak was not one ofthose he selected. Weiss asserts that he picked Haak asthe odd man out because Haak had been running thelarger cranes, for which there was no more work, untilthe week before his severance when he started runningthe small yard crane which he was operating when hewas separated. According to Weiss, he concluded it wasnecessary to reduce the size of his crew following a 9a.m. meeting of supervisory people on May 5 whereinscheduling for future work was laid out.Haak was the only crane operator laid off on May 5.Within a few days thereafter,2Weiss hired one Ryan torun a 60-ton crane that Haak had previously operated.When Ryan was terminated at the Union's insistence be-cause he had not been hired through the union hall,Weiss hired one Green to replace Ryan on the samecrane until late summer. When Haak was laid off he hadoperated every crane and was a more experienced opera-tor than others retained at the site. Moreover, some op-erators retained had come to the Highway 1-94 projectafter Haak had. All crane operators receive the samepay.Weiss' explanation of the need for a layoff on May 5 isnot very convincing. His testimony on the subject issomewhat less than specific and suggests a degree of eva-sion.3Assuming arguendo that a layoff was necessary,2 Business Representative Neilsen credibly testified to a conversationabout a new hire with Weiss within 3 days of Haak's discharge andbefore a meeting with Charles McCrossan on May II1.3 The following exchange between Weiss and the General Counsel il-lustrates the ambiguous nature of Weiss' explanations:Q. What precisely was the scheduling problem on May 5, 1981,that led you to have [sic] lay off Mr. Haak?Weiss gives no reason for selecting Haak as the one to belaid off, other than his assertion that Haak was pickedbecause there was no more work for the large craneHaak had been running. This reason cannot be true be-cause Weiss hired Ryan within a few days of Haak'slayoff to run a large crane Haak had been running, andRyan and his successor, Green, ran the same crane untillate summer.Respondent's quarterly tax reports to the MinnesotaDepartment of Economic Security do indeed show fewertotal employees than in prior years for the last threequarters of 1981 and the first quarter of 1982, but theyalso show an increase in the number of employees in thesecond and third quarters of 1981.4Haak was dismissedin the second quarter, and an increase in total employeesover the previous quarter furnishes no support for a needto lay off during that quarter, particularly where, ashere, there was an increase of 81 employees in the thirdquarter. Nor do these records supply any reason for se-lecting Haak.Haak complained to the Union about his layoff. Within3 days thereafter, probably May 7 or 8, Neilsen askedWeiss why he had laid off Haak. Weiss replied that hedid not need the crane at the time. They then discussedWeiss' action in hiring another crane operator. I am per-suaded they were talking about Ryan. Weiss advised hehad a contract right to hire or fire anyone he wanted to.In the course of the conversation Weiss said he wouldnot have Haak back on the 1-94 job, but declined toelaborate on his reasons for this position.Neilsen discussed Haak's termination with C. S.McCrossan, Respondent's owner, on May 11. It wasagreed that rather than put Haak together with Weissagain when they were not getting along with each otherMcCrossan would try to find a crane job for Haak at an-other of Respondent's locations. Haak went back towork within a week and has been employed by Respond-ent since, with interruptions during layoff periods. Haakhas not worked on the 1-94 project since his layoff.C. S. McCrossan testified that Weiss and Parker hadtold him over a period of years that Haak was a goodoperator but hard to get along with. McCrossan does notknow specifically what it was that made Haak hard toget along with. He does state, however, that he neverconsidered putting Hack back on the 1-94 job becauseA. It could have been a number of things right-Q. (Interrupting) I want to know exactly what it was.A. It was just that I didn't have a place, I just didn't have a placefor him to go to work.Q. But now you testified that you were having scheduling prob-lems. What was the scheduling problem or don't you recall?A. It was coordination of after the scheduling was done.Q. So there was not one specific problem, for example, removal ofdirt or something that led to the need to the layoff, it was just basicoverall coordination?A. It changed from day to day.Q. It changed from day to day?A. Yes.Q. Did it change from day to day prior to May 5, 1981, while youwere on the 1-94 project?A. Maybe not from day to day, but it had changed. It's changedever since we've been there.* The record shows 171 employees in the first quarter of 1981; 216 inthe second quarter, and 297 in the third quarter.116 C. S. MCCROSSAN, INCORPORATEDHaak and Weiss did not get along, and because McCros-san was told by James Larson, a company contract man-ager, that Haak had said, while working on a projectafter his layoff, he did not want to work for Weiss or onthe 1-94 job. Larson confirms that Haak so told him andthis is what Larson reported to McCrossan. Haak statesthat he told Larson in or about November 1981 he didnot want to work for Weiss as long as Larson had otherwork for him. Haak's version sounds more likely. I donot believe he would choose unemployment over work-ing for Weiss, even though he would prefer to work forothers. In any event, neither version of the statement toLarson is relevant to the issue of Haak's termination, andHaak's statement was not a binding waiver of any rein-statement rights he may have."Weiss avers that several oilers had told him Haak washard to get along with and they would rather not workwith Haak. He states these reports occurred 2 to 4months before Haak's layoff, but there were none in 1979or 1980 when Haak worked for him. Weiss was onlyable to single out one specific instance reflecting onHaak's ability to get along with people. This was an in-stance in the spring of 1981 when Greg Anderson toldWeiss that Haak had told Anderson he was running acrane without an oiler and was a scab like his old man.Weiss neither proffers this hearsay as a reason to lay offHaak, nor does he offer any evidence that he and Haakdid not get along.During the week of May 11, Dale Baysinger, Re-spondent's foreman,6called Haak to work at Respond-ent's Center Village project. Haak testified that duringthis phone call Baysinger said he had heard Respondentwas thinking of laying Haak off in February 1981, and"indicated" to Hank that he had been laid off for callingthe union hall. On redirect examination Haak modifiedhis testimony to reflect that Baysinger said they might aswell throw away the union card if the layoff stands. Bay-singer is a member of Local 49. Baysinger's testimonythat he did not talk to Weiss or Parker about Haak'slayoff or quote them to Haak during the conversationdoes not readily meet Haak's testimony. I credit Haakthat Baysinger said he had heard Respondent had consid-ered laying off Haak in February, but this evidence is fartoo vague to warrant any imputation of a contemplatedunfair labor practice in February. Haak's testimony thatBaysinger "indicated" Haak had been laid off for callingthe Union impresses me as an unwarranted conclusiondrawn by Haak from Baysinger's reference to throwingaway the union cards. Baysinger had no part in Haak'slayoff and even if I were to conclude he "indicated" asHaak claims, I would find it nothing more than surmiserather than an admission by Respondent.7On July 17, Haak went to the 1-94 jobsite where hemet with Weiss. Haak first testified that he asked if therewas any way he could get a job "with them," and re-Heinrich Motors, Inc., 166 NLRB 78)3, 785-786 (1967).·Baysinger called employees through the union hall, was the highestauthority regularly at the jobsite, assigned work to employees, couldassign overtime work, and kept records of employee hours which hesigned and transmitted to Respondent's office daily. The record evidenceis sufficient to establish he is a statutory supervisor within the meaning ofSec. 2(11) of the Act.Wisconsin Motor Corporation, 171 NLRB 1431, 1433 (1968).ceived "Absolutely not" as his answer. On cross-exami-nation he clarifies his testimony to reflect that he askedWeiss if he could work for Weiss on the 1-94 job, andwas told that he could not work there. Hank concedesthat he cannot quote Weiss. This latter testimony sub-stantially comports with Weiss' version that Hank askedif it were true he could not work for Weiss anymore,and was told by Weiss that things were going good justas they were. Weiss' answer could reasonably be inter-preted by Haak to mean that he could not work on the1-94 project.Haak then showed Weiss an envelope and otherpapers, which I conclude were unfair labor practicecharge forms, and told him that he was going to filecharges. Haak states he then asked Weiss why he hadlaid Haak off. According to Haak, Weiss answered itwas because he was sick of business agents following himaround. Weiss denies making this statement, and testifiesthat Haak asked him if the layoff had anything to dowith the business agents being on the job. Weiss avershis answer was, "No."Neither witness was believable on all topics on whichthey testified during the hearing, but Weiss was the morecertain and believable of the two with respect to thisconversation. Furthermore, it is not likely that Weisswould tell Haak he had been laid off because the busi-ness agents had been to the job immediately after Haakadvised he was filing unfair labor practice chargesagainst Respondent. Weiss' version is credited, and I findthat the General Counsel has not shown by a preponder-ance of the credible evidence that Weiss told Haak hewould not be recalled because of his union activities asthe complaint alleges.Haak credibly testified that Project SuperintendentMarvin Carlsonscalled him to report to work running abulldozer on the 1-94 job, commencing the morning ofJuly 20. Haak reported but did not work on July 20 be-cause he was not assigned a machine as were the otheroperators present. Carlson called Haak the evening ofJuly 20 and told him there was no work. Haak latercalled Carlson on July 29 and asked why he had notbeen given work at the 1-94 project. Carlson replied thatLloyd Parker had told him Haak could not work on thatproject.B. Conclusions in Regard to HaakHaak has been employed on Respondent's projects offand on since 1964. He became a crane operator in 1968.The testimony of Respondent's witnesses establishes thathis work performance has been good, and the fact thatRespondent continued to re-employ him over these manyyears further confirms his satisfactory work history. Theonly reason advanced by Weiss for selecting Haak forlayoff is a lack of work for big cranes. This reason isshown to be false by Weiss' admission that Ryan, andlater Green, was hired after Haak's layoff to run thelarge crane Haak had been operating. The crane was inoperation by Ryan within 3, or at the most 4, working·C. S. McCrossan testified Carlson was a supervisor in charge grad-ing.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdays of Haak's termination, and continued to be operateduntil late summer. The reason advanced for Haak's selec-tion therefore fails, and the assertion that any layoff wasneeded on May 5 is singularly unconvincing. Not only isit difficult to believe that a purported lack of work canbe cured by laying off one only to hire another, but Re-spondent's own records show an increase of employeesthrough the third quarter of the year. The failure of Re-spondent's proof with respect to the selection of Haak,combined with the layoff of Haak in the middle of theworkweek and within a few hours of the appearance ofunion agent Neilsen at the jobsite to investigate the com-plaint Haak had initiated, suggests cause and effect. I ampersuaded that Weiss had strong reason to believe anddid believe that Haak had made the complaint aboutoilers because Weiss knew, from the prior complaint ofGreg Anderson, that Haak called him and his fatherscabs for working without oilers, that Haak was angeredby the lack of oilers on the machines. C. S. McCrossanconfirms that there have been continued disputes regard-ing the duties of oilers, including claims of featherbed-ding, and the statement of Lloyd Parker, in Weiss' pres-ence, to Roskop in February indicates that Respondentwas strongly opposed to the assignment of oilers to thecranes. I conclude from Weiss' failure to have sufficientoilers assigned in February and again in May that heshared Parker's views.Respondent's efforts to show Haak did not get alongwith other employees, even though this factor was neveradvanced to him, the Union, or before me as a reason forhis selection, strike me as an after-the-fact construct de-signed to obscure the real reason for Haak's layoff. Theonly specific instance of anything remotely approachingtroublesome behavior by Haak involved his remarks toGreg Anderson. I do not believe that Haak would havebeen employed time and time again for 16 years, or as-signed to the 1-94 job by Weiss in February, if his con-duct was indeed unacceptable to Respondent. Weissnever gave any evidence of any personal conflict be-tween him and Haak or of any misconduct or poor atti-tude observed by him. He retained Haak after Ander-son's complaint, and there is no showing he ever spoketo Haak about his attitude or behavior. There is nothingin the record to explain why Haak should suddenlybecome persona non grata on the 1-94 site after his layoffexcept his one deviation from the everyday routine. Thatdeviation was his May 4 complaint to the Union, and Iam convinced that this statutorily protected act is whatmade him Weiss' nominee for layoff and excluded himfrom recall to the 1-94 job, notwithstanding others werehired to do the work Haak had formerly performed.Respondent has carried on seemingly amicable con-tract relationships with the Union for years, and there isno indication of general antiunion feeling by Respondent.This does not, however, mean that Weiss was not op-posed to and did not react to Haak's complaint, andWeiss' conduct is imputable to Respondent. Evidence ofanimus toward the Union is not necessary to a finding ofunlawful termination for resorting to the Union for as-sistance in enforcing a collective-bargaining agreement.99 See Mrs. Baird's Bakeries, Inc., 189 NLRB 606 (1971).I conclude and find that Thomas J. Haak was engaged inunion and protected concerted activity when he invokedunion assistance to secure Respondent's compliance withcontract provisions relating to the assignment of oilers.'°Weiss believed Haak had caused the Union's agent tovisit him and require the hiring of oilers, and Weiss thenretaliated against Haak by laying him off. By so doing,Respondent, by its agent Weiss, violated Section 8(aX3)and (1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By laying off Thomas J. Haak because he engagedin union and protected concerted activity, Respondentviolated Section 8(a)(3) and (1) of the Act.THE REMEDYIn order to remedy the unfair labor practice foundherein, my recommended Order will require Respondentto cease and desist from further violations, to post an ap-propriate notice to employees, and to offer Thomas J.Haak unconditional reinstatement to his former job at the1-94 jobsite, or a substantially equivalent job if hisformer job no longer exists, and make him whole for allwages lost as a result of his unlawful discharge, suchbackpay and interest thereon to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).1"In making the recommendation of reinstatement to hisformer job at the 1-94 jobsite, I have considered thatthat project may be completed, or crane operators mayno longer be needed at that site. If either of these contin-gencies occur the issue of what constitutes appropriatereinstatement in the circumstances shall be a matter to beresolved in compliance proceedings.Respondent shall also be required to expunge from itsfiles any reference to the layoff of Thomas J. Haak, onMay 5, 1981, and notify him in writing that this has beendone and that evidence of this unlawful layoff will notbe used as a basis for future personnel actions againsthim.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER l 2The Respondent, C. S. McGrossan, Incorporated,Osseo, Minnesota, its agents, officers, successors, and as-signs, shall:'o See, e.g., G & M Underground Contracting Co., 239 NLRB 78, 80(1978); and cases cited therein.II See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.118 C. S. MCCROSSAN, INCORPORATED1. Cease and desist from:(a) Laying off employees or otherwise discriminatingin any manner with respect to their tenure of employ-ment or any term or condition of employment becausethey engage in union or concerted activities protectedunder Section 7 of the Act.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Offer to Thomas J. Haak immediate and full rein-statement to his former job at Respondent's 1-94 jobsite,or a substantially equivalent job if his former job nolonger exists, without prejudice to his seniority or otherrights and privileges, and make him whole for any lossof earnings he may have suffered by reason of the dis-crimination against him in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Expunge from its files any reference to the layoffof Thomas J. Haak, on May 5, 1981, and notify him inwriting that this has been done and that evidence of thisunlawful layoff will not be used as a basis for future per-sonnel actions against him.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its jobsites, offices, and facilities copies ofthe attached notice marked "Appendix."'1Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous'3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."places, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or discriminate against youbecause you engage in union or concerted activitiesprotected under Section 7 of the National LaborRelations Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof rights guaranteed you under Section 7 of the Na-tional Labor Relations Act.WE WILL offer Thomas J. Haak immediate andfull reinstatement to his former job at the 1-94 job-site or, if his former job no longer exists, to a sub-stantially equivalent job, without prejudice to his se-niority or other rights and privileges previously en-joyed, and make him whole for any loss of earningshe may have suffered as a result of our discrimina-tion against him, with interest computed thereon.WE WILL expunge from our files any reference tothe layoff of Thomas J. Haak, on May 5, 1981, andnotify him in writing that this has been done andthat evidence of this unlawful layoff will not beused as a basis for future personnel actions againsthim.C. S. MCCROSSAN, INCORPORATED_I119